SupplementalNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	Allowed Claim 1 requires inter alia 

    PNG
    media_image1.png
    150
    808
    media_image1.png
    Greyscale

	WO 2010103173 to Outotec discusses USP 6048507 (neither cited nor considered during the prosecution of this pending allowed application).  Outotec at p 6 describes using acid to elute Li previously loaded onto the exchange resin.  Upon neutralization of the acid-eluted solution by limestone, calcium and “the other impurity metals” are precipitated thereby effecting a separation of the impurity metals and lithium. The reference does not describe returning this stream from which impurity metals have been separated back to the partially eluted exchange resin.
	WO 2021252381 to Lilac is not prior art.  Among the references cited there, to wit,

    PNG
    media_image2.png
    192
    855
    media_image2.png
    Greyscale



/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152